Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 01/31/2022, are accepted and do not introduce new matter. 
Amendments made after Final Action are hereby entered. 
Previous 112(b) rejections are overcome. 
Claims 1-5 and 7-10 are pending; claim 6 is cancelled. 

Allowable Subject Matter
Claims 1-5 and 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding independent claim 1, the prior art does not teach a showerhead comprising: 
a body, including an upper body and a lower body, the upper body and the lower body forming an accommodation space, and a water inlet for supplying water into the accommodation space being provided at the upper body, a plurality of water outlets for spraying water from the showerhead being provided on the lower body; wherein the showerhead further comprises: a fitting plate located in the accommodation space and being movable up and down along a direction of a water flow in the accommodation space; a spring disposed between the fitting plate and the lower body, for applying a force to the fitting plate away from the lower body; an insert fitting member fitted to the fitting plate, a position of the insert fitting member corresponding to the plurality of water outlets on the lower body; wherein the insert fitting member comprises a connector and a water outlet plug; wherein the water outlet plug has an approximately truncated cone shape gradually tapered toward the water outlet, a larger diameter end and a smaller diameter end, and a lip radially projecting outward at the larger diameter end; wherein the lip forms a circumferential groove with the larger diameter end, and the circumferential groove is located on an end surface of the larger diameter end, recessed toward the smaller diameter end, and evenly distributed along the circumferential direction of the water outlet plug; when the water is supplied, the fitting plate moves to a lower position under the action of water pressure to allow the water outlet plug of the insert fitting member to partially close the water outlet such that a drizzle-type spray is formed; when the water is turned off, the spring pushes the fitting plate back to the upper position, and the water outlet plug leaves the water outlet.
Although related art, like Ramos de Barros (U.S. 2015/0196927), teaches a shower head with a water outlet plug (41, seen in Fig 10), the plug does not include a lip radially projecting outward at the larger diameter end; wherein the lip forms a circumferential groove with the larger diameter end, and the circumferential groove is located on an end surface of the larger diameter end, recessed toward the smaller diameter end, and evenly distributed along the circumferential direction of the water outlet plug. It would not be obvious to modify Ramos de Barros in order to include the missing structure because the modification would be considered hindsight rationale.

All dependent claims are allowed for further limiting claim 1, from which they depend on. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-18141814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.






/JUAN C BARRERA/
Examiner, Art Unit 3752
/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752